Citation Nr: 0433943	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  99-01 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 until 
January 1968.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a May 
1998 rating action of the VA Regional Office (RO) in St. 
Petersburg, Florida that denied service connection for 
residuals of back injury.  The veteran currently resides 
within the jurisdiction of the Muskogee, Oklahoma RO.

In June 2000, the Board denied the claim of entitlement to 
service connection for residuals of a back injury.  The 
veteran appealed the June 2000 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2000, the Court granted a joint motion to vacate the 
Board's June 2000 decision, and remanded the case to the 
Board for further development.

The case was remanded to the RO for additional development by 
the Board in September 2001.  In August 2002, the Board again 
denied the issue of entitlement to service connection for the 
residuals of a back injury.  The veteran appealed this 
decision to the Court.  In January 2003, the Court granted a 
joint motion to vacate the Board's August 2002 decision and 
remanded the case to the Board for further development.  
Pursuant to the joint motion for remand, the Board once again 
remanded the case to the RO in July 2003 for further 
development consistent with the Court's mandate.  The case is 
once more before the Board for appropriate disposition.  

The veteran was afforded a personal hearing at the RO in June 
1999.  The transcript is of record.  


FINDINGS OF FACT

The chronic low back disorder is not of service origin.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service, nor may arthritis of the lumbosacral spine be 
presumed to have been incurred therein. 38 U.S.C.A. §§  1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board points out that there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1) 
(2002). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9(2004)).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claim currently being considered.  
He was provided copies of the May 1998 rating action and a 
December 1998 statement of the case, as well as supplemental 
statements of the case in August 1999, May 2002, and April 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, the reasons for the 
determination made regarding the claim, and the evidence that 
has been received in this regard over the years.  In letters 
dated in October 2001, August 2002 and January 2004, the 
veteran was notified of the VCAA and duty to assist 
obligations of the appellant and VA, the information and 
evidence needed to establish his claim, and what evidence the 
VA would attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that records from private physicians the 
veteran has identified been received in support of the claim 
and associated with the claims folder, or are otherwise 
unavailable.  In this regard, the veteran wrote in a letter 
dated in July 1999, the clinical documentation showing 
evidence of treatment in 1987 or 1988 from a Dr. Oexners were 
not able to be obtained because of lapse of time since 
treatment.  The veteran was afforded a personal hearing on 
appeal in June 1999.  The case was remanded for further 
development on two previous occasions for further development 
that has been accomplished.  The appellant was afforded VA 
examination in February 2004, and extensive Social Security 
documentation has been retrieved and associated with the 
record.  No additional evidence appears forthcoming.  

The appellant maintains that he reported recurrent back pain 
upon service discharge examination, but that the official 
record was altered to indicate that he did not have a problem 
with his back at that time.  In a letter dated in July 2004, 
the appellant's accredited representative requested that the 
altered document be referred to an expert document examiner 
in the VA Inspector General's forensic laboratory to analyze 
the original to determine whether there has been an 
alteration.  The Board finds that additional development 
regarding this matter is unnecessary, as the Board does not 
dispute the veteran's contention that in fact he reported a 
history of recurrent back pain at the time of the separation 
examination.

The Board notes that the October 2001, August 2002, and 
January 2004 VCAA letters were mailed to the appellant 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any evidence in his possession as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The service medical records, including the October 1967 
separation examination, are negative for complaints, 
treatment or findings of a back disability.  The Report Of 
Medical History completed at the time of the separation 
examination appears to reflect a complaint of recurrent back 
pain that was erased to indicate a denial of recurrent back 
pain.  On the reverse of the form, in the area marked 
Physician's Summary and Elaboration of all Pertinent Data, 
all positively checked answers on the medical history were 
addressed with the veteran, whose signature attested to its 
truthfulness.  No reference to back pain was recorded in the 
physician's assessment, and the spine was evaluated as 
normal.  In the Summary of Defects and Diagnoses, "none" 
was recorded.  The examination itself clinically showed no 
abnormality of the spine.

In February 1998 the veteran submitted a claim for service 
connection for back disability.  Accompanying his claim was 
documentation from the Social Security Administration dated 
in November 1997 indicating that the veteran had been found 
to be disabled for work since October 1996 due to 
degenerative disc disease and right knee arthritis.  It was 
reported that he worked as a self-employed concrete finisher 
for 15 years prior to 1986.  He was unable to work because of 
pain in his knee, feet, back, and neck.  In 1997 degenerative 
disc disease of the L5-S1 was diagnosed.

Private medical records reflect almost monthly treatment 
between March and September 1997 for complaints of low back 
pain with occasional radiation of the pain into both legs.  
Backaches and degenerative disc disease were diagnosed.  .

In a May 1998 statement the veteran reported that his back 
problems stemmed from in injury in 1967 when he was in 
Germany.  He and several fellow soldiers were carrying a 
cabinet of rifles when it fell on him and threw him down 
several steps.  He was treated by a doctor who told him that 
he probably would be bothered by his back the rest of his 
life.  The veteran did not remember the date or the doctor's 
name.

In October 1998, the veteran submitted lay statements in 
which his mother, brother, and wife attested to their 
knowledge of the circumstances surrounding his in-service 
back injury.  The veteran's mother stated that the veteran 
had experienced back pain since injury in service.  His 
brother maintained that the veteran had obvious back problems 
when he returned home from the service.  The veteran's wife 
asserted that he had been bothered by intermittent back pain 
since she has known him.

In an October 1998 statement the veteran reported that his 
separation examination report had been altered.  He had 
recurring back pain since the injury and this had been 
changed from yes to no.

In the February 1999 substantive appeal the veteran again 
stated that the Report of Medical history conducted at the 
time of the separation examination had been altered, and that 
he had checked yes in the box regarding recurrent back pain.  

During his hearing at the RO in June 1999, the veteran 
provided history to the effect that in 1967 while stationed 
in Germany, he and two or three other servicemen were moving 
rifle cabinets up stairs from a lower floor when one of the 
cabinets fell on him, causing him to fall down several steps 
and injure his back.  He testified that he was treated by a 
civilian doctor off base at that time, who had told him that 
he would probably be bothered with back problems the rest of 
his life.  The veteran stated that since the in-service 
injury, he had experienced recurring problems with his back, 
including pain.  He stated that he did not have a back 
problem prior to service.  The appellant related that after 
service, he worked part time doing ranch work, and became 
self-employed in the concrete business.  He said that his 
back would give out on him periodically, that he first sought 
treatment for it about the second year after discharge from 
active duty, and had seen a number of doctors over the years 
for back symptoms.  He reported that he had been unsuccessful 
in contacting the [physicians who had treated him.

Subsequently received was a medical report dated in February 
1997 from Southern Bone and Joint Specialists, P.C., showing 
that the veteran was seen primarily for low back pain, along 
with some left hip and leg pain.  He related that he had had 
low back pain off and on for years, and that when he had 
flare-ups, he would get over it in a few days.  It was noted 
that he did concrete work, and had been out of work for 
several months.  Following examination, the examiner stated, 
"I think this is just degenerative disc disease from 
mechanical discogenic back pain predominating.  He may have 
some low grade left sciatica but it seems more to be to be 
more of an S1 joint phenomenon."

Subsequently received was more extensive Social Security 
documentation dated in July 2001 containing medical history 
showing that veteran's physician recommended a right knee 
arthrotomy in May 1978 for a locked right knee and probable 
torn medial meniscus.  He was treated by an orthopedic 
surgeon for the right knee from May 1978 to April 1979.  The 
Social Security document reflects that "[n] ext, on February 
5, 1997, the claimant was examined by Dr. John H. Haley, of 
Southern Bone & Joint Specialists, P.C." with complaints of 
low back pain, left hip and leg pain and a bad right knee.  
The report indicates that the veteran was subsequently 
treated by other physicians for various orthopedic 
complaints, including back pain, from which he was determined 
to be disabled since October 1996.  

Pursuant to most recent Board remand in July 2003, the 
veteran was afforded a VA spine examination in February 2004.  
The appellant presented history of injury to back recited 
previously herein.  He related that he continued to have 
problems with his back after service, and had see a doctor 
for his symptoms, who was no longer living.  He said that his 
back started worsen in 1995, and that he went to a 
chiropractor who suggested that he go see an orthopedic 
surgeon who told him that he had degenerative disc disease.  

On current examination, a comprehensive background history 
was obtained and a physical evaluation was performed.  It was 
reported that October 2003 x-rays of the lumbosacral spine 
showed narrowing of the L5-S1 and spondylosis.  The examiner 
stated that the veteran's claims folder was reviewed, 
including the service medical records.  Following the 
consultation, the examiner commented that there was no 
documentation or indication in the service medical records 
that that veteran had any back problem, or that he was 
treated for such in service.  It was noted that after 
discharge from the military, there was no documentation that 
he had any lower back problem until 1997 when he was seen by 
private physicians.  The examiner referred to the fact that 
the appellant had worked as a rancher and in concrete after 
service.  It was concluded that "[b] ased on all these 
things it is my opinion that this veteran's lower back 
condition is not likely due to his military service.  It 
neither occurred during his military service nor was 
aggravated by his military service."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

The veteran's statements and testimony describing his injury, 
and treatment, and the statements from family members 
offering their observations of the manifestations of his back 
problems are competent evidence.  However, laypersons are not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In the instant case, veteran contends that he sought 
treatment for a significant back injury in service, and that 
he reported a history of recurrent back pain at the time of 
the separation examination in 1968.  It is emphasized that 
the Board does not dispute the veracity of the veteran's 
contentions.  The Report Of Medical History completed at the 
time of the separation examination does suggest that the 
response referring to recurrent back pain was changed by a 
party unknown.  However, these facts in and of themselves, 
are insufficient to establish service connection.  There must 
also be competent medical evidence relating any current low 
back disorder to service.

In this read the service medical records reflect no evidence 
of the back injury.  The veteran has been unable to recall 
the civilian physician who treated him in service.  Although 
a history of recurrent back pain was recorded at the 
separation examination, the examination clinically evaluated 
the spine as normal.  The first clinical evidence of a low 
back disorder was in February 1997, more than 29 years 
following his release from active duty at which time 
degenerative disc disease was diagnosed.  

Although the history indicated the presence of low back pain 
off and on for years, this history does not place the onset 
during service.  The absence of clinical treatment records 
for approximately 29 years after active duty is probative 
evidence against continuity of symptoms since service. See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).
 
Additionally, upon review of the record and following 
physical examination in February 2004, a VA examiner 
unequivocally stated that the veteran's low back disorder was 
not due to his service.  There is no medical evidence which 
contradicts this opinion.  Accordingly service connection for 
a low back disorder is not warranted.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt.  However, as 
the preponderance of the evidence is against the appellant's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1990).


ORDER

Service connection for residuals of back injury is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



